Case 9:19-cv-81160-RS Document 158-7 Entered on FLSD Docket 02/18/2020 Page 1 of 5
Case 9:19-cv-81160-RS Document 158-7 Entered on FLSD Docket 02/18/2020 Page 2 of 5




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO: 9:19-cv-81160-RS

   APPLE INC.,

        Plaintiff,
   v.

   CORELLIUM, LLC,

         Defendant.

                                                               /

                                       NOTICE OF TAKING DEPOSITION

        PLEASE TAKE NOTICE that the undersigned attorneys will take the deposition of:

        Name:                            Craig Federighi

        Date:                            March 3, 2020

        Time:                            10:00 a.m.

        Place of Taking:                 Latham & Watkins, LLP
                                         140 Scott Drive
                                         Menlo Park, CA 94025


        upon oral examination for purpose of discovery or use as evidence in this action, and at
        trial or for such other purposes as authorized under applicable statutes and/or the Federal
        Rules of Civil Procedure 30, before a Notary Public, or before some other officer
        authorized by law to administer oaths, who is not a relative, employee, attorney, or counsel
        of any of the parties, or a relative, or employee of such attorney or counsel, or financially
        interested in the action, and pursuant to adjournments, if any, by said office until said
        testimony shall be completed. If the deposition is not completed on the date set out above,
        the taking of the deposition will continue from day to day thereafter until completed.




                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 158-7 Entered on FLSD Docket 02/18/2020 Page 3 of 5
                                                                                                 CASE NO.: 9:19-CV-81160-RS



   Dated: February 4, 2020.                                                  Respectfully submitted,




                                                              By: s/ Lizza C. Constantine
                                                                  JONATHAN VINE
                                                                  Florida Bar No.: 10966
                                                                  JUSTIN LEVINE
                                                                  Florida Bar No.: 106463
                                                                  LIZZA CONSTANTINE
                                                                  Florida Bar No.: 1002945

                                                                       COLE, SCOTT & KISSANE, P.A.
                                                                       Counsel for Defendant
                                                                       Esperante Building
                                                                       222 Lakeview Avenue, Suite 120
                                                                       West Palm Beach, Florida 33401
                                                                       Telephone (561) 383-9222
                                                                       Facsimile (561) 683-8977
                                                                       E-mail: jonathan.vine@csklegal.com
                                                                       E-mail: justin.levine@csklegal.com
                                                                       E-mail: lizza.constantine@csklegal.com


                                                                             and

                                                                     NORTON ROSE FULBRIGHT
                                                                     Counsel for Defendant
                                                                     2200 Ross Ave.
                                                                     Dallas, Texas 75201
                                                                     Telephone (214) 855-8000
                                                                     Facsimile (214) 855-8200
                                                                     Brett Govett, Pro hac vice
                                                                     E-mail: brett.govett@nortonrosefulbright.com
                                                                     Robert Greeson, Pro hac vice
                                                                     E-mail: robert.greeson@ nortonrosefulbright.com
                                                                     Jackie Baker, Pro hac vice
                                                                     E-mail: jackie.baker@nortonrosefulbright.com




                                                                       2
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 158-7 Entered on FLSD Docket 02/18/2020 Page 4 of 5
                                                                                               CASE NO.: 9:19-CV-81160-RS


                                              CERTIFICATE OF SERVICE

          IT IS HEREBY CERTIFIED that on February 4, 2020, the foregoing document is being

   served on all counsel of record identified on the attached Service List in the manner specified,

   either via transmission of Notices of Electronic Filing generated by CM/ECF or by some other

   authorized manner, or a combination thereof, so as to comply with the requirements of Local Rule

   5.4 and other applicable rules and procedures.



                                                          SERVICE LIST

   Martin B. Goldberg
   mgoldberg@lashgoldberg.com
   rdiaz@lashgoldberg.com
   Emily L. Pincow
   epincow@lashgoldberg.com
   gizquierdo@lashgoldberg.com
   LASH & GOLDBERG LLP
   100 Southeast Second Street
   Miami, FL 33131

   Kathryn Ruemmler (pro hac vice)
   kathryn.ruemmler@lw.com
   Sarang Vijay Damle (pro hac vice)
   sy.damle@lw.com
   Elana Nightingale Dawson (pro hac vice)
   elana.nightingaledawson@lw.com
   LATHAM & WATKINS LLP
   555 Eleventh Street NW, Suite 1000
   Washington, DC 20004

   Andrew M. Gass (pro hac vice)
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111

   Jessica Stebbins Bina (pro hac vice)
   jessica.stebbinsbina@lw.com
                                                                     3
                                                  COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILD NG - 222 LAKEV EW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 158-7 Entered on FLSD Docket 02/18/2020 Page 5 of 5
                                                                                               CASE NO.: 9:19-CV-81160-RS


   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067

   Attorneys for Plaintiff,
   Apple Inc.




                                                                     4
                                                  COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILD NG - 222 LAKEV EW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
